DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 24 February 2022 and 21 July 2022, were filed after the mailing date of the patent application on 17 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings, received on 17 November 2021, are acceptable for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 11229030 (hereinafter referred to as “the ‘030 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 5, Claim 7 of the ‘030 Patent discloses a terminal device, comprising: 
at least one processor (Claim 7 of the '030 Patent discloses a processor); 
at least one transceiver (Claim 7 of the '030 Patent discloses a transceiver); and 
at least one memory including program code (Claim 7 of the '030 Patent discloses a memory storing programs); 
wherein the at least one memory and the program code are configured to, with the at least one processor (Claim 7 of the '030 Patent discloses a processor configured to execute the programs stored on the memory), cause the terminal device to perform: 
receiving resource configuration information (Claim 7 of the '030 Patent discloses receiving configuration information of a zero-power demodulation reference signal (DMRS) sent from a network device where the configuration information comprises resource configuration information) carried by a Radio Resource Control (RRC) message (Claim 8 of the '030 Patent discloses the resource configuration information is carried by a radio resource control RRC message), wherein the resource configuration information is used to indicate a plurality of resources configured for zero-power Demodulation Reference Signal (DMRS) (Claim 7 of the '030 Patent discloses the resource configuration information is used to indicate a plurality of resources configured for the zero-power DMRS); 
receiving activation information (Claim 7 of the '030 Patent discloses receiving configuration information of a zero-power demodulation reference signal (DMRS) sent from a network device where the configuration information comprises activation information) carried by Downlink Control Information (DCI), wherein the activation information is used to indicate: 
whether to enable the zero-power DMRS (Claim 7 of the '030 Patent discloses the activation information is used to indicate whether to enable the zero-power DMRS); and 
selecting a resource occupied by the enabled zero-power DMRS in the plurality of resources configured for the zero-power DMRS indicated by the resource configuration information (Claim 7 of the '030 Patent discloses the activation information is used to indicate selecting a resource occupied by the enabled zero-power DMRS in the plurality of resources configured for the zero-power DMRS indicated by the resource configuration information); 
determining the resource occupied by the zero-power DMRS based on the resource configuration information and the activation information (Claim 7 of the '030 Patent discloses determining the resource occupied by the zero-power DMRS based on the resource configuration information in the configuration information); 
wherein the resource occupied by the zero-power DMRS is not used for sending uplink data (Claim 7 of the '030 Patent discloses the resource occupied by the zero-power DMRS is not used for sending uplink data), and the resource occupied by the zero-power DMRS is not used for sending non-zero- power DMRS (Claim 7 of the '030 Patent discloses the resource occupied by the zero-power DMRS is not used for sending a non-zero-power DMRS).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 5.
Regarding Claim 6, Claim 7, Claim 8, and Claim 9 of the ‘030 Patent discloses the terminal according to claim 5.
Claim 10 of the ‘030 Patent discloses the at least one memory and the program code are configured to, with the at least one processor, cause the terminal device to: 
determine the resource occupied by the zero-power DMRS based on the resource configuration information, when the activation information indicates to enable the zero-power DMRS (Claim 10 of the '030 Patent discloses determining the resource occupied by the zero-power DMRS based on the resource configuration information, when the activation information indicates to enable the zero-power DMRS).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 6.
Regarding Claim 7, Claim 7, Claim 8, and Claim 9 of the ‘030 Patent discloses the terminal according to claim 5.
Claim 11 of the ‘030 Patent discloses the resources configured for the zero-power DMRS share same resources with resources configured for a corresponding non-zero-power DMRS (Claim 11 of the '030 Patent discloses the resources configured for the zero-power DMRS share the same resources with resource configured for a corresponding non-zero-power DMRS).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 7, Claim 8, and Claim 9 of the ‘030 Patent discloses the terminal according to claim 5.
Claim 12 of the ‘030 Patent discloses the at least one memory and the program code are configured to, with the at least one processor, cause the terminal device to: 
perform, on the resource occupied by the zero-power DMRS, rate matching or puncturing processing on the uplink data (Claim 12 of the '030 Patent discloses perform, on the resource occupied by the zero-power DMRS, rate matching or puncturing processing on the uplink data).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 13 of the ‘030 Patent discloses a network device, comprising: 
at least one processor (Claim 13 of the '030 Patent discloses a processor); 
at least one transceiver (Claim 13 of the '030 Patent discloses a transceiver); and 
at least one memory including program code; 
wherein the at least one memory and the program code are configured to, with the at least one processor (Claim 13 of the '030 Patent discloses a processor configured to execute the programs stored on memory), cause the network device to perform: 
sending resource configuration information (Claim 13 of the '030 Patent discloses sending configuration information of a zero-power demodulation reference signal (DMRS) to a terminal device) carried by a Radio Resource Control (RRC) message to a terminal device (Claim 8 of the '030 Patent discloses the resource configuration information is carried by a radio resource control RRC message), wherein the resource configuration information is used to indicate a plurality of resources configured for zero-power Demodulation Reference Signal (DMRS) (Claim 13 of the '030 Patent discloses the resource configuration information is used to indicate a plurality of resources configured for the zero-power DMRS); and 
sending activation information (Claim 7 of the '030 Patent discloses sending configuration information of a zero-power demodulation reference signal (DMRS) sent from a network device where the configuration information comprises activation information) carried by Downlink Control Information (DCI) to the terminal device (Claim 9 of the '030 Patent discloses the activation information is carried by a media access control element MAC CE message or downlink control information DCI), wherein the activation information is used to indicate: 
whether to enable the zero-power DMRS (Claim 13 of the '030 Patent discloses the activation information is used to indicate whether to enable the zero-power DMRS); and 
selecting a resource occupied by the enabled zero-power DMRS in the plurality of resources configured for the zero-power DMRS indicated by the resource configuration information (Claim 13 of the '030 Patent discloses the activation information is used to indicate selecting a resource occupied by the enabled zero-power DMRS in the plurality of resources configured for the zero-power DMRS indicated by the resource configuration information); 
wherein the resource occupied by the zero-power DMRS is not used for receiving uplink data (Claim 7 of the '030 Patent discloses the resource occupied by the zero-power DMRS is not used for sending uplink data), and the resource occupied by the zero-power DMRS is not used for receiving non-zero- power DMRS (Claim 7 of the '030 Patent discloses the resource occupied by the zero-power DMRS is not used for sending a non-zero-power DMRS).
Regarding Claim 10, Claim 7, Claim 8, Claim 9, and Claim 13 of the ‘030 Patent discloses the network device according to claim 9.
Claim 12 of the ‘030 Patent discloses the at least one memory and the program code are configured to, with the at least one processor, cause the network device to: 
perform, on the resource occupied by the zero-power DMRS, rate matching or puncturing processing on the uplink data (Claim 12 of the '030 Patent discloses perform, on the resource occupied by the zero-power DMRS, rate matching or puncturing processing on the uplink data).


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474